Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:20-cv-03142-KLM

   MIDLAB, INC., A TENNESSEE CORPORATION

           Plaintiffs,

   v.

   MERRIE PISANO WYCOFF INDIVIDUALLY AND AS A TRUSTEE OF THE WYCOFF
   FAMILY TRUST; WYCOFF FINANCIAL, LLC, A COLORADO LIMITED LIABILITY
   COMPANY; MAGNUS VERITAS, LLC, A COLORADO LIMITED LIABILITY COMPANY;
   AND GCS 452, LLC, A COLORADO LIMITED LIABILITY COMPANY,

            Defendants.



                                   SCHEDULING ORDER

        All pleadings shall be double-spaced in accordance with D.C.COLO.LCivR. 10.1(e).
                                   1. DATE OF CONFERENCE
                  AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

           Counsel for Plaintiff
           Ross W. Pulkrabek
           Aaron Goldhamer
           Keating Wagner Polidori Free, P.C.
           1290 Broadway, Suite 600
           Denver, CO 80203
           303-534-0401

           Counsel for Defendants
           Steven E. Abelman
           Brownstein Hyatt Farber Schreck
           410 17th Street
           Suite 2200
           Denver, CO 80202
           303-223-1100
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 2 of 14




                             2. STATEMENT OF JURISDICTION

         The parties agree the Court has subject matter jurisdiction over this matter
   pursuant to 28 U.S.C. § 1332(a) (diversity jurisdiction).

                       3. STATEMENT OF CLAIMS AND DEFENSES

         a.     Plaintiff:

          Merrie Wycoff and her late husband Jeffrey Wycoff lived a lavish lifestyle by
   avoiding their debts and inducing others to give them credit they could not afford.
   Together, they were owners and officers of Zap! Products, Inc., a company that sold a
   cleaning product through infomercials. Merrie Wycoff, who markets herself as a self-help
   guru, cultivated and traded upon her and her husband’s appearance of wealth and
   success in her book Niche to Rich, Zap! Your Way to Success.

           At all relevant times, the law firm Brownstein Hyatt Farber Schreck (“BHFS”)
   represented the Wycoffs in various personal and business matters. Through BHFS, the
   Wycoffs negotiated an agreement between Zap! and Plaintiff Midlab, which involved
   Midlab performing its obligations on credit. To provide Midlab with security and
   assurance of payment, BHFS also negotiated an agreement in which Jeffrey Wycoff
   personally guaranteed that Zap! would pay Midlab. As support for Jeffrey Wycoff’s
   personal guaranty, BHFS gave Midlab a document that BHFS represented as “the
   personal financial statements for Jeff and Merrie” provided “for the purpose of evaluating
   the Midlab/Zap! Products, Inc. contract.” BHFS also gave Midlab a cover letter signed by
   Jeffrey and Merrie Wycoff’s CPA, which stated that “Jeffrey Wycoff and Merrie Wycoff
   are responsible for the accompanying statement of financial condition . . .” and stated
   that it had been prepared consistent with generally accepted accounting principles.
   Midlab proceeded to contract with Zap! in reliance upon the apparent strength of the
   Wycoff’s financial statement.

          In fact, Jeffrey and Merrie Wycoff’s financial statement was fraudulent. Most
   glaringly, it omitted more than $6 million in taxes and penalties that the Wycoffs owed to
   the IRS. The financial statement also falsely or misleadingly characterized various
   assets as being owned by the Wycoffs, which in fact were held through a “Wycoff Family
   Trust” as well as a company, Wycoff Financial LLC.

           When Midlab later called on Jeffrey Wycoff to honor his personal guaranty,
   Jeffrey Wycoff assured Midlab that he and Merrie Wycoff were in the process of selling
   their “farm” property in Boulder, Colorado to pay Midlab. The sale never materialized.

          By 2018, the financial house of cards that the Wycoffs had built was crumbling.
   Jeffrey Wycoff regrettably died—apparently at his own hand—in March 2018.
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 3 of 14




          Following Jeffrey Wycoff’s death, Midlab and other creditors contacted BHFS and
   Merrie Wycoff to present claims. With the assistance of BHFS, and using her daughter
   as a straw person manager, Merrie Wycoff organized two new companies, Defendants
   Magnus Veritas LLC and GCS452, LLC. Thereafter, Merrie Wycoff transferred the major
   assets that the Wycoffs had owned or controlled—namely, the “farm” and their
   residence—into these two new companies. Merrie Wycoff and BHFS represented to
   Midlab that Jeffrey Wycoff had no assets that would justify opening an estate.

          Midlab is suing all Defendants for violations of the Uniform Fraudulent Transfer
   Act and civil conspiracy. Midlab is suing Merrie Wycoff for actual fraud. Midlab is suing
   Merrie Wycoff and Wycoff Financial, LLC for promissory estoppel. Midlab is suing Merrie
   Wycoff, GSC 452, LLC and Magnus Veritas, LLC for unjust enrichment and the
   imposition of a constructive trust on assets that Jeffrey Wycoff had assured Midlab
   would be sold to satisfy Midlab’s debt. Midlab’s damages, not including interest,
   available statutory multipliers, and attorneys’ fees, are $1,048,395.03.

         b.     Defendants:

          The Complaint is a transparent attempt to fabricate personal liability upon Merrie
   Wycoff, Magnus Veritas, LLC and GCS 452, LLC where it does not exist. Defendants do
   not contest that Midlab is owed money by ZAP! and Merrie Wycoff’s deceased husband,
   Jeff Wycoff pursuant to his guaranty. Significantly, the Complaint does not name the
   actual obligors as defendants.

           Unlike Jeff Wycoff, who unilaterally control of all the family business interests,
   Merrie Wycoff never executed a guaranty to Midlab. In fact, Merrie never communicated
   with Midlab prior to Jeff’s death. As a result, any attempt by Midlab to hold Merrie Wycoff
   liable for the Midlab indebtedness lacks merit.

          Midlab complains that two real estate transactions entered into subsequent to Jeff
   Wycoff’s death constitute fraudulent conveyances. Both transactions were sales at fair
   market value. Both transactions caused all proceeds to be paid to valid secured creditors.
   Merrie Wycoff received zero proceeds. Both transactions were expressly approved by
   BC24, LLC, the creditor which received the net proceeds of both transactions and who
   accepted $1.6 million less than the amount it was owed because, after appropriate due
   diligence, BC24 concluded both transactions were at fair market value.

          Based upon the forgoing, none of Midlab’s attempts to transform the liability of
   ZAP! and Jeff Wycoff to the named Defendants is supportable. There was no intent to
   defraud creditors, indeed the two transactions were designed to pay off two secured
   creditors and settle a third. As supported by an appraisal for the residence and the multi-
   year marketing efforts on the Farm, both properties were sold for fair market value. As a
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 4 of 14




   result, it cannot be found that creditors were adversely impacted by the two transactions.

                                   4. UNDISPUTED FACTS

         The following facts are undisputed:

        1.    Midlab, Inc. is a corporation incorporated under the laws of the State of
   Tennessee with its principal offices in Tennessee.

         2.     Merrie P. Wycoff is a citizen of the State of Colorado who resides at 3018
   South Lakeridge Trail, Boulder, CO 80302.

        3.     Originally, the members of Wycoff Financial LLC were Jeffrey Wycoff (50%)
   and Merrie Wycoff (50%).

         4.    Until his passing on March 31, 2018, Jeffrey Wycoff was a manager of
   Wycoff Financial LLC.

          5.    Magnus Veritas, LLC is a limited liability company organized under the laws
   of the State of Colorado with its principal place of business located at 3018 South
   Lakeridge Trail, Boulder, CO 80302.

           6.    GCS452, LLC is a limited liability company organized under the laws of the
   State of Colorado with its principal place of business located at 3018 South Lakeridge
   Trail, Boulder, CO 80302.

          7.     This Court has jurisdiction over this action under 28 U.S.C. § 1332 because
   the matter in controversy exceeds the sum or value of $75,000 (exclusive of interest and
   costs) and because the citizenship of Plaintiff is different from that of any Defendant.

         8.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (2).

           9.     Merrie Wycoff, together with her late husband Jeffrey Wycoff, incorporated
   and owned Zap! Products, Inc., a company that marketed and sold cleaning products
   directly to consumers through infomercials as well as through various retailers such as
   Wal-Mart. Jeffrey Wycoff and Merrie Wycoff incorporated Zap! Products, Inc. on
   November 11, 2006, as a Colorado corporation under the original name of Anteres
   International, Inc. Jeffrey Wycoff and Merrie Wycoff changed the name of the company
   to Zap! Products, Inc. on February 5, 2011.

         10.    Effective as of September 16, 2015, Zap! Products, Inc. through its then-
   President and authorized representative Jeffrey Wycoff and Midlab, Inc. through its
   President and authorized representative Matthew Schenk, signed a Manufacturing and
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 5 of 14




   Supply Contract, pursuant to which Midlab, Inc. agreed to manufacture products for Zap!
   Products, Inc.

          11.     The law firm Brownstein Hyatt Farber Shreck (“BHFS”) represented Zap!
   Products, Inc. in connection with the Manufacturing and Supply Contract, as evidenced
   by, inter alia, email exchanges between counsel at BHFS and counsel for Midlab, Inc.
   concerning the contract both prior to and during September 2015.

         12.   On November 11, 2015, as an inducement to Midlab, Inc. to continue
   manufacturing products for Zap Products, Inc., Jeffrey Wycoff signed a Limited
   Continuing Guaranty (“Guaranty”), pursuant to which he guaranteed the “full, prompt, and
   complete payment” of Zap Products, Inc.’s obligations to Midlab, Inc. Russell Leadingham
   witnessed Mr. Wycoff’s signature on the Guaranty.


         13.    Jeffrey Wycoff died on March 31, 2018.

          14.   On June 1, 2018, Bluewater Media, LLC filed a lawsuit against Merrie
   Wycoff, Wycoff Financial, LLC, and Zap! Products, Inc. in the District Court for Boulder
   County, Colorado, Case No. 2018-cv-30519. Bluewater Media, LLC alleged that Jeffrey
   Wycoff, Merrie Wycoff, and Zap! Products, Inc. were indebted to Bluewater Media, LLC
   in the amount of $932,000.

          15.    On June 27, 2018, BHFS—counsel for Jeffrey Wycoff, Merrie Wycoff, Zap!
   Products, Inc., and Wycoff Financial, LLC—caused Articles of Organization to be filed
   with the Colorado Secretary of State for GCS452, LLC, with a principal office address of
   3018 S. Lakeridge Trail, Boulder, CO 80302 (i.e., the Residence, where Merrie Wycoff
   continued to reside). The Articles of Organization identified the individual forming
   GCS452, LLC as Azuraye Wycoff of 18 Magnus Avenue, Somerville, MA 02413.

          16.    On July 23, 2018, BHFS caused Articles of Organization to be filed with the
   Colorado Secretary of State for Magnus Veritas Farm, LLC, with a principal office address
   of 3018 S. Lakeridge Trail, Boulder, CO 80302 (i.e., the Residence, where Merrie Wycoff
   continued to reside). The Articles of Organization identified the individual forming Magnus
   Veritas Farm, LLC as Azuraye Wycoff.

          17.     Azuraye Wycoff is the daughter of Jeffrey Wycoff and Merrie Wycoff. At the
   time of the aforementioned transfers, Azuraye Wycoff was a recent college graduate living
   in Massachusetts.

          18.   On July 24, 2018, BHFS filed documents with the Colorado Secretary of
   State to change the name of Magnus Veritas Farm, LLC to Magnus Veritas, LLC.
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 6 of 14




           19.  On August 1, 2018, Colman Hoffman on behalf of Midlab, Inc. notified
   Merrie Wycoff by email that Midlab, Inc. had a claim against the estate of Jeffrey Wycoff
   in the amount of $841,121.90 plus interest. The email included supporting documentation.

         20.   On August 3, 2018, Vince Keller, on behalf of Midlab, Inc., mailed a letter to
   Merrie Wycoff notifying her that Midlab, Inc. had a claim against the estate of Jeffrey
   Wycoff in the amount of $841,121.90 plus interest. The letter included supporting
   documentation.

         21.    On October 1, 2018, BHFS, as legal counsel for and on behalf of Merrie
   Wycoff, sent a letter to Colman Hoffman stating as follows:

                At the request of our client, Merrie Pisano Wycoff, I am writing in
         response to your letter dated August 3, 2018. This communication serves
         as notice to you and your client that we have been advised that no probate
         estate has been opened for the Estate of Jeffrey Wycoff and that no
         personal representative has been appointed.

                Ms. Wycoff has also advised us that the assets of the decedent
         subject to administration have been determined to be insufficient to warrant
         a probate proceeding. It is not anticipated by Ms. Wycoff that a probate
         estate will be required in the future.


                             5. COMPUTATION OF DAMAGES

           Plaintiff claims the following damages: actual damages of $1,048,395.03,
   consisting of $841,121.90 that Zap! Products owed to Midlab and were subject to the
   guaranty signed by Jeffrey Wycoff; additional costs of product that was ordered for the
   benefit of Zap! Products in the amount of $207,253.13, some or all of which was also
   subject to the guaranty signed by Jeffrey Wycoff. None of the foregoing damages
   would have been incurred but for the fraudulent representations by Zap! Products,
   Jeffrey Wycoff, and Merrie Wycoff to induce Midlab to do business with Zap! Products.
   Midlab also is entitled to judgment for additional damages under C.R.S. § 38-8-109(c)
   against all parties found to have acted with actual intent to hinder, delay, or defraud
   Midlab. In addition, Midlab is entitled to prejudgment interest at the highest available
   rate. Midlab also requests its actual costs pursuant to C.R.S. § 38-8-109(c) as well as
   its attorneys’ fees to the extent provided by agreement, common law, or statute.

                   6. REPORT OF PRECONFERENCE DISCOVERY AND
                         MEETING UNDER FED. R. CIV. P. 26(f)

          a. Date of Rule 26(f) meeting.
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 7 of 14




              January 11, 2021

          b. Names of each participant and party he/she represented.
         Ross Pulkrabek for the plaintiff, Midlab, Inc.
        Steve Abelman for the defendants, Merrie P. Wycoff, Wycoff Financial, LLC,
   Magnus Veritas, LLC, and GCS 452, LLC.

          c. Statement as to when Rule 26(a)(1) disclosures were made or will be made.
         The parties will exchange Rule 26(a)(1) disclosures on or before January
   25, 2021.

          d. Proposed changes, if any, in timing or requirement of disclosures under Fed. R.
                Civ. P. 26(a)(1).
         The parties will exchange Rule 26(a)(1) disclosures on or before January
   25, 2021.

          e. Statement concerning any agreements to conduct informal discovery:
          The parties have exchanged some information informally and will continue
   to look for opportunities to do so as appropriate.
          f. Statement concerning any other agreements or procedures to reduce discovery
             and other litigation costs, including the use of a unified exhibit numbering system.

          The parties have discussed and will continue to discuss discovery
   efficiencies, including taking depositions by remote means to reduce travel
   expense when appropriate. Parties shall use a unified exhibit numbering system for depositions.

           g.    Statement as to whether the parties anticipate that their claims or defenses will
   involve extensive electronically stored information, or that a substantial amount of disclosure
   or discovery will involve information or records maintained in electronic form.

          Plaintiff’s Statement: Plaintiff’s counsel anticipates that most document
   discovery sought from defendants will be in the form of emails, financial
   statements, or other electronically stored information. Plaintiff’s counsel believes
   that Defendants have possession, custody, or control of such information
   individually or through Merrie Wycoff, Zap! Products, Inc., and/or Brownstein
   Hyatt Farber Schreck. The parties have engaged in preliminary discussions
   concerning retrieval of such information and the concept of having Defendants
   spearhead retrieval and production of electronically stored information in their
   possession, custody, or control so that they may review information for claims of
   privilege. Similarly, most relevant information in Plaintiff’s possession is in
   electronic form. Plaintiff proposes that electronically stored information be
  Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 8 of 14




Parties shall confer about agreements for production of electronically stored information, and to the
extent they disagree, shall follow the Court's discovery dispute procedures. Parties shall adhere to
Sedona Principles re electronic discovery disputes. See www.sedonaconference.org.
      converted to and produced in PDF form and that the parties agree to produce
      electronically stored information in native format when reasonably requested
      (e.g., when metadata may be relevant, the authenticity of the original document is
      legitimately in dispute, or production of an Excel spreadsheet, QuickBooks file, or
      similar native document may facilitate the parties’ pretrial analysis or use at trial).
               h.     Statement summarizing the parties’ discussions regarding the possibilities for
                      promptly settling or resolving the case.

            The parties have discussed settlement and will continue to discuss the
      possibility of settlement. Parties shall file a joint settlement status report on or before 14 days
                                 after close of discovery.
                                           7. CONSENT

               All parties have not consented to the exercise of jurisdiction of a magistrate
      judge.


                                     8. DISCOVERY LIMITATIONS


               a.     Modifications which any party proposes to the presumptive numbers
                      of depositions or interrogatories contained in the Federal Rules.

               //////////
               None. 10 depos per side; 25 rogs per side

               b.    Limitations which any party proposes on the length of depositions.

               None, subject to the presumptive limits under the Federal Rules of Civil
               Procedure.

              c.    Limitations which any party proposes on the number of requests for production
       and/or requests for admission.[If the parties propose more than twenty-five (25) requests for
       production and/or requests for admission, at the scheduling conference they should be
       prepared to support that proposal by reference to the factors identified in Fed. R. Civ. P.
       26(b)(2)(C).] 50

             //////////  ///
             None. 25 RFPs per side; 25 RFAs per side; unlimited RFAs as to authenticity of
             documents.
               d.       Deadline for service of Interrogatories, Requests for Production of Documents
       and/or Admissions:
                                                                              45
               All written discovery shall be served no later than 35          //// days before the
       discovery cutoff.                                                        ^
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 9 of 14




          e.    Other Planning or Discovery Orders

         //////////
         None. Parties shall follow MJ Mix's discovery procedures. Parties shall file a proposed
         Order under FRE 502(d) on or before Feb. 10, 2021.
                               9. CASE PLAN AND SCHEDULE

         a.     Deadline for Joinder of Parties and Amendment of Pleadings:

                April 15, 2021

         b.     Deadline for the Designation of Non-Parties at Fault:

                February 1, 2021

         c.     Discovery Cut-off:

                August 27, 2021 This is also the deadline to make discovery motions.

         d.     Dispositive Motion Deadline:

                November 1, 2021

         e.     Expert Witness Disclosure:

                       1.     The parties shall identify anticipated fields of expert testimony,
                      if any:

         Plaintiff: Plaintiff anticipates calling a forensic accountant and a real estate
   appraiser.

         Defendants: Defendants anticipate calling experts to rebut any experts
   disclosed by Plaintiff.

                       2.     Limitations which the parties propose on the use or number
                       of expert witnesses.

                       Each side may call one expert per subject. No more than two experts per
                                                                            side., absent further leave of
                       3.      The parties shall designate all experts and provide opposing court.
                       counsel and any pro se parties with all information specified in Fed.
                       R. Civ. P. 26(a)(2) on or before June 28, 2021. This includes
                       disclosure of information applicable to “Witnesses Who Must Provide
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 10 of 14




                          a Written Report” under Rule 26(a)(2)(B) and information applicable
                          to “Witnesses Who Do Not Provide a Written Report” under Rule
                          26(a)(2)(C).

                          4.     The parties shall designate all rebuttal experts and provide
                          opposing counsel and any pro se party with all information specified
                          in Fed. R. Civ. P. 26(a)(2) on or before July 28, 2021. This includes
                          disclosure of information applicable to “Witnesses Who Must
                          Provide a Written Report” under Rule 26(a)(2)(B) and information
                          applicable to “Witnesses Who Do Not Provide a Written Report”
                          under Rule 26(a)(2)(C).

          f.     Identification of Persons to Be Deposed:

          At present, and without waiving its right to identify other deponents as may be
   determined as the case proceeds, Plaintiff anticipates deposing some or all the following
   individuals and/or entities:

         (a)    Merrie Wycoff;
         (b)    Azuraye Wycoff;
         (c)    Devon Wycoff;
         (d)    Wycoff Financial, LLC;
         (e)    Zap! Products, Inc.;
         (f)    Kevin A. Cudney, Esq.;
         (g)    Robert H. Henke, CPA;
         (h)    Bluewater Media, LLC or a representative thereof;
         (i)    BC24, LLC or a representative thereof; and
         (j)    Other creditors of Zap! Products, Inc., or Jeffrey or Merrie Wycoff as
   of 2018, to be determined through discovery.

          g.     Deadline for Interrogatories:
                                                              45
                                                            /// days before cutoff.
          All interrogatories will be served no later than 35
                                                           ^
          h.     Deadline for Requests for Production of Documents and/or Admissions:

         All requests for production of documents and requests for admissions shall
                           //// days before cutoff.
   be served no later than 35
                             45
                         10. DATES FOR FURTHER CONFERENCES

          [The magistrate judge will complete this section at the scheduling conference if he or
    she has not already set deadlines by an order filed before the conference.]
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 11 of 14




             a.   Status conferences will be held in this case at the following dates and
                  times:

                               As needed.                                              .
                                             a date to be determined by Judge Domenico
             b.                                                             ^
                  A final pretrial conference will be held in this case on ____________at
                  o’clock _____m. A Final Pretrial Order shall be prepared by the parties
                  and submitted to the court no later than seven (7) days before the final
                  pretrial conference.

                                 11. OTHER SCHEDULING MATTERS

             a.    Identify those discovery or scheduling issues, if any, on which counsel
                   after a good faith effort, were unable to reach an agreement.

             b.    Anticipated length of trial and whether trial is to the court or jury.

             Trial will be to the Court. The parties request 3 days.

             c.    Identify pretrial proceedings, if any, that the parties believe may be more
                   efficiently or economically conducted in the District Court’s facilities at 212
                   N. Wahsatch Street, Colorado Springs, Colorado 80903-3476; Wayne
                   Aspinall U.S. Courthouse/Federal Building, 402 Rood Avenue, Grand
                   Junction, Colorado 81501-2520; or the U.S. Courthouse/LaPlata County
                   Courthouse, Suite 150, 1060 E. 2nd Avenue, Durango, Colorado 81301.

              None.

                           12. NOTICE TO COUNSEL AND PRO SE PARTIES

         The parties filing motions for extension of time or continuances must comply with
   D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served
   upon the moving attorney's client, all attorneys of record, and all pro se parties.

            Counsel will be expected to be familiar and to comply with the Pretrial and Trial
   Procedures or Practice Standards established by the judicial officer presiding over the
   trial of this case.

             With respect to discovery disputes, parties must comply with D.C.COLO.LCivR
   7.1(a).
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 12 of 14




          Counsel and unrepresented parties are reminded that any change of contact
   information must be reported and filed with the Court pursuant to the applicable local
    rule.

                         13. AMENDMENTS TO SCHEDULING ORDER


    This Scheduling Order may be altered or amended only upon a showing of good cause.

                                         27th
                                         /////th day of January, 2021.
         DATED at Denver, Colorado, this 20


                                                  BY THE COURT:



                                                  United States Magistrate Judge
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 13 of 14




   APPROVED:

   s/ Ross W. Pulkrabek
   Ross W. Pulkrabek
   Aaron Goldhamer
   Keating Wagner Polidori Free, P.C.
   1290 Broadway, Suite 600
   Denver, CO 80203
   303-534-0401
   rpulkrabek@keatingwagner.com
   agoldhamer@keatingwagner.com
   Counsel for Plaintiff

   s/ Steven E. Abelman
   Steven E. Abelman
   Brownstein Hyatt Farber Schreck
   410 17th Street
   Suite 2200
   Denver, CO 80202
   303-223-1100
   sabelman@bhfs.com
   Counsel for Defendants
Case 1:20-cv-03142-DDD-KLM Document 27 Filed 01/27/21 USDC Colorado Page 14 of 14




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 2020, I electronically filed the foregoing with the Clerk
   of the Court using the CM/ECF system which will send notification of such filing to the
   following email addresses:

   s/ Steven E. Abelman
   Steven E. Abelman
   Brownstein Hyatt Farber Schreck
   410 17th Street
   Suite 2200
   Denver, CO 80202
   303-223-1100
   sabelman@bhfs.com
   Counsel for Defendants




                                              s/ Ross W. Pulkrabek
                                              Ross W. Pulkrabek
                                              Keating Wagner Polidori Free, P.C.
